PER CURIAM.
Appellant, H. Joel Rahn, appeals from a jury verdict finding him liable to appellees, Ronald Cohen and Coconut Holdings, Inc., for breach of contract and fraud in the inducement. Appellant raises five points on appeal and we affirm on all five. Ap*1064pellant contends there can be no breach of contract because there was no privity. We find it unnecessary to reach appellant’s privity issue because there was sufficient evidence to support a finding of liability for fraud in the inducement and the verdict for damages awarded to appellees did not differentiate between the claim for breach of contract and the claim for fraud in the inducement.
We also find that the economic loss rule does not. preclude recovery for the tort of fraud in the inducement because it is independent of the contractual breach. See HTP, Ltd. v. Lineas Aereas Costarricenses, S.A., 685 So.2d 1238 (Fla.1996).
AFFIRMED.
WARNER, C.J., HAZOURI, J., and BARKDULL, THOMAS H., Ill, Associate Judge, concur.